Title: From George Washington to Bartholomew Dandridge, 25 January 1799
From: Washington, George
To: Dandridge, Bartholomew



Dear Sir,
Mount Vernon 25th Jany 1799

Your letters of the 11th of May, 16th of July, 20th of August and 10th of October are all before me. The receipt of the two first I have acknowledged; but as my letters wch travel across the Atlantic have not been fortunate in getting to their Address, these may have shared the usual fate. Being of little importance, however, no duplicate was sent, nor copy taken: Nor is it at all material now, whether they got to hand or not.
Your letter of the 20th of August found me in Philadelphia, whither I had gone at the request of the Secretary of War, to aid in the formation of the new Corps, about to be raised; and in some other Military arrangements which were necessary, at that time, to be adjusted: and coming in the nick of time, your then wish to engage in a Military carreer was attended to; and you were, accordingly, appointed to the Command of an Infantry Company, in the first Regiment of Virginia, to be Commanded by Colo. Thomas Parker of Frederick; which has been rendered valid by the President and Senate, since.
The business which carried me to Philadelphia, detained me in that City from the 10th of Novr until the 14th of Decr, and occasioned an absence from home of near Seven weeks, during which time I was so much occupied as not to be able to give you advice of this occurrence; and soon after my return, your letter of the 10th of October came to hand informing me of your having been received into the family of Mr King, as his Secretary.
You have now, I presume, the option of remaining there, or of accepting the Commission beforementioned. In the choice of which you have your own inclination, & some other considerations to consult. Both are attended with uncertainties, but which most so, is not easy to decide. The augmented Corps, in which you are appointed, are by Law, to exist no longer than the dispute with France shall continue; but how long this will be, will require more wisdom than I possess to foretell; and you know, without information

from me, what a bug-bear a standing army (as a few Regiments with us, are called, though liable to be disbanded at any moment, by withholding the appropriation for their support) is, in the eyes of all those who are continually raising Spectres & Hobgoblins to affrighten themselves and alarm the People: and how certain it is that ours (with their consent) will not exist a momt longer than it can be avoided by their endeavors; whether the cause which gave rise to it ceases, or not. Of the prospect before you in the Diplomatic line, you are as competent to judge of it as I am; But, as it is probable the Com⟨missi⟩on will be held for you until your determination is known, no time should be lost in announcing of it to me, or at the War Office.
Lawrence Lewis is appointed a Captn in the Corps of light Dragoons; but before he enters the Camp of Mars, he is to engage in that of Venus with Nelly Custis, on the 22d of next month; they having, while I was at Philadelphia, without my having the smallest suspicion that such an affair was in agitation, formed their Contract for this purpose—Washington Craik is appointed a Lieutenant in the said Corps, & Washington Custis is made Cornet in Lewis’s Troop; for it was found impracticable to keep him longer at College with any prospect of advantages; so great was his aversion to study; tho’ addicted to no extravagant or vicious habits; but from mere indolence, & a deriliction to exercise the powers of his mind, and those talents with which nature had blessed him. The Army, generally, will be very respectably Officered.
The General Assembly of this State is in Session; and, by the accounts of its proceedings is running into every kind of opposition to the measures of the General government, and into all the extravagant Resolutions which folly can devise; in what they will issue, it is difficult to say.
I am sorry to inform you that your brother John Dandridge is no more. He paid the debt of nature a few days since; after having (as we have been informed) been in bad health for sometime.
Your Aunt, who is as well as usual, and Nelly Custis (Washington is from home) unite with me in every good wish for you; and with thanks for your offer of rendering me any Services in your power, I remain Dr Sir—Your affecte friend & Servt

Go: Washington


Present me respectfully to Mr and Mrs King.

